                   Case 08-12180-BLS           Doc 994       Filed 04/23/20     Page 1 of 4

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801
In Re:                                                                    Chapter: 7
Hospital Partners of America, Inc., a Delaware Corporation
2815 Coliseum Centre Drive, Suite 150
Charlotte, NC 28217
 EIN: 56−2301189                                                          Case No.: 08−12180−BLS
OrthoNeuro Corporation
Ortho−Neuro Company
Ortho−Neuro Company, LLC




                                            NOTICE OF HEARING

        Coliseum Transfer, Inc. has filed a Motion for Release of Unclaimed Funds.

       A hearing regarding this motion is scheduled for 5/27/20 at 09:30 AM at the United States Bankruptcy Court,
824 Market Street, 6th Floor, Courtroom #1, Wilmington, DE 19801 . Objections are due on or before .




                                                                           Una O'Boyle, Clerk of Court


Date: 4/21/20




(VAN−455)
                           Case 08-12180-BLS               Doc 994         Filed 04/23/20         Page 2 of 4
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 08-12180-BLS
Hospital Partners of America, Inc., a De                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: Sherry                       Page 1 of 3                          Date Rcvd: Apr 21, 2020
                                      Form ID: van455                    Total Noticed: 2


Notice by first class mail was sent to the            following persons/entities by the Bankruptcy Noticing Center on
Apr 23, 2020.
intp           +Coliseum Transfer, Inc.,              c/o John H. Culver III,          214 North Tryon Street,          Suite 4700,
                 Charlotte, NC 28202-2367
2501069        +Coliseum Transfer, Inc.,              c/o J.P. Morgan Asset Management,   270 Park Avenue, 7th Floor,
                 Mail Code NY1-K150: Attn:            Dianna Russo,   New York, NY 10017-7924

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 21, 2020 at the address(es) listed below:
              Albert Kass     ECFpleadings@kccllc.com, ecfpleadings@kccllc.com
              Alfred T. Giuliano    atgiuliano@giulianomiller.com,
               ddileo@giulianomiller.com;nj68@ecfcbis.com;agiuliano@ecf.epiqsystems.com;nj90@ecfcbis.com
              Alfred T. Giuliano    on behalf of Trustee Alfred T. Giuliano atgiuliano@giulianomiller.com,
               ddileo@giulianomiller.com;nj68@ecfcbis.com;agiuliano@ecf.epiqsystems.com;nj90@ecfcbis.com
              Benjamin A. Hackman    on behalf of U.S. Trustee    U.S. Trustee benjamin.a.hackman@usdoj.gov
              Brett D. Fallon    on behalf of Defendant    Sprint Nextel Corporation bfallon@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Bruce J. Borrus    on behalf of Creditor    Philips Healthcare bborrus@foxrothschild.com,
               vmagda@foxrothschild.com
              Charles A. McCauley III    on behalf of Defendant    P.D.S., Inc. cmccauley@offitkurman.com,
               rcovington@offitkurman.com
              Charles A. McCauley III    on behalf of Defendant    CIT Technology Financing Services, Inc.
               cmccauley@offitkurman.com, rcovington@offitkurman.com
              Charles J. Brown    on behalf of Defendant    AT&T, Inc. cbrown@gsbblaw.com
              Charles J. Brown    on behalf of Defendant    Bell South Long Distance, Inc., cbrown@gsbblaw.com
              Charles J. Brown    on behalf of Defendant    AT&T Internet Services cbrown@gsbblaw.com
              Christopher Dean Loizides    on behalf of Interested Party    MedAssets, Inc. loizides@loizides.com
              Christopher Dean Loizides    on behalf of Interested Party    MedAssets Net Review Systems
               loizides@loizides.com
              Curtis A. Hehn    on behalf of Debtor    Hospital Partners of America, Inc., a Delaware Corporation
               chehn@pszjlaw.com
              David M. Fournier    on behalf of Creditor    Medical Properties Trust, Inc. and its subsidiaries
               and affiliates fournierd@pepperlaw.com, wlbank@pepperlaw.com,fournierd@ecf.inforuptcy.com,
               wlbank@ecf.inforuptcy.com,smithda@pepperlaw.com,molitorm@pepperlaw.com,hardinp@pepperlaw.com
              Edmon L. Morton    on behalf of Interested Party    Silver Point Finance, LLC bankfilings@ycst.com
              Eric Michael Sutty    on behalf of Trustee Alfred T. Giuliano ems@elliottgreenleaf.com
              Evelyn J. Meltzer    on behalf of Creditor    Medical Properties Trust, Inc. and its subsidiaries
               and affiliates meltzere@pepperlaw.com,
               wlbank@pepperlaw.com;smithda@pepperlaw.com;wlbank@ecf.inforuptcy.com;meltzere@ecf.inforuptcy.com;
               molitorm@pepperlaw.com;hardinp@pepperlaw.com
              Francis A. Monaco, Jr.     on behalf of Interested Party    OFFICIAL COMMITTEE OF UNSECURED
               CREDITORS fmonaco@gsbblaw.com, frankmonacojr@gmail.com
              Frank F. McGinn    on behalf of Creditor    Iron Mountain Information Management, Inc.
               ffm@bostonbusinesslaw.com
              Ian Connor Bifferato    on behalf of Attorney    Board of Directors of SJ Medical Center, LLC d/b/a
               St. Joseph’s Medical Center cbifferato@tbf.legal, mstewart@tbf.legal
              Jacqueline L. Giorgio    on behalf of Interested Party    Travelers Indemnity Company and
               affiliates jacquelinegiorgia@westermanllp.com
                       Case 08-12180-BLS        Doc 994     Filed 04/23/20     Page 3 of 4



District/off: 0311-1          User: Sherry                 Page 2 of 3                  Date Rcvd: Apr 21, 2020
                              Form ID: van455              Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              James S. Yoder    on behalf of Defendant    Marsh USA, Inc. yoderj@whiteandwilliams.com
              Jami B. Nimeroff    on behalf of Creditor    Microsoft Corporation and Microsoft Licensing, GP
               jnimeroff@bmnlawyers.com, cjones@bmnlawyers.com
              Jason W. Harbour    on behalf of Interested Party    Metrocrest Hospital Authority Inc.
               jharbour@huntonak.com, tcanada@huntonak.com
              Jeffrey C. Wisler    on behalf of Defendant    Connecticut General Life Insurance Company, as
               administrator and attorney-in-fact for Great-West Life & Annuity Insurance Company
               jwisler@connollygallagher.com
              Jeffrey C. Wisler    on behalf of Creditor    Valerie Roberts jwisler@connollygallagher.com
              Jeffrey M. Carbino    on behalf of Defendant    MPA Consulting, Inc. jcarbino@mmwr.com,
               jeffreycarbino@gmail.com
              Jennifer McNeil     on behalf of Interested Party    The Barahonas jmcneil@cov.com
              Jeremy M. Dunn    on behalf of Debtor    Hospital Partners of America, Inc., a Delaware Corporation
               jeremydunn@mvalaw.com, jeremydunn@mvalaw.com
              John D. Demmy    on behalf of Creditor    Baylor Health Care System john.demmy@saul.com,
               robyn.warren@saul.com
              John Daniel McLaughlin, Jr.    on behalf of Creditor    GE HFS, LLC jmclaughlin@ferryjoseph.com,
               jack@mclaughlincounsel.com
              John H. Culver, III    on behalf of Interested Party    Coliseum Transfer, Inc.
               john.culver@klgates.com, carol.werth@klgates.com
              John T. Carroll, III    on behalf of Trustee Alfred T. Giuliano jcarroll@cozen.com,
               jdeeney@cozen.com;pgiordano@cozen.com;sshidner@cozen.com;john-carroll-2735@ecf.pacerpro.com
              Joseph Emil Shickich, Jr.    on behalf of Creditor    Microsoft Corporation and Microsoft Licensing,
               GP jshickich@foxrothschild.com, vmagda@foxrothschild.com
              Joseph J. McMahon, Jr.    on behalf of Creditor    Healthcare Financial Solutions, LLC
               jmcmahon@ciardilaw.com
              Joseph J. McMahon, Jr.    on behalf of Creditor    GE HFS, LLC jmcmahon@ciardilaw.com
              Joshua T. Klein    on behalf of Trustee Alfred T. Giuliano jklein@foxrothschild.com,
               jdistanislao@foxrothschild.com;rsolomon@foxrothschild.com;brian-oneill-fox-5537@ecf.pacerpro.com
              Judy D. Thompson    on behalf of Interested Party    Sodexo, Inc. jdt@jdthompsonlaw.com
              Juliet M. Sarkessian    on behalf of U.S. Trustee    U.S. Trustee juliet.m.sarkessian@usdoj.gov
              Justin Cory Falgowski    on behalf of Defendant    Vision Service Plan jfalgowski@burr.com
              Karen C. Bifferato    on behalf of Creditor    Hitachi Capital America Corporation
               kbifferato@connollygallagher.com
              Karon Y. Wright    on behalf of Creditor    Travis County Attorney’s Office
               karon.wright@co.travis.tx.us, bkecf@co.travis.tx.us
              Kevin J. Mangan    on behalf of Interested Party    Medistar Corporation kevin.mangan@wbd-us.com,
               Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Kimberly A. Walsh    on behalf of Creditor    Texas Comptroller of Public Accounts
               bk-kwalsh@oag.texas.gov, sherri.simpson@oag.texas.gov
              Kurtzman Carson Consultants LLC    info@kccllc.com, ecfpleadings@kccllc.com
              Laura Davis Jones      on behalf of Debtor    Trinity MC Management, LLC ljones@pszjlaw.com,
               efile1@pszjlaw.com
              Laura Davis Jones      on behalf of Debtor    Austin Surgical Hospital Holdings, Inc.
               ljones@pszjlaw.com, efile1@pszjlaw.com
              Laura Davis Jones      on behalf of Debtor    Hospital Partners of America, Inc., a Delaware
               Corporation ljones@pszjlaw.com, efile1@pszjlaw.com
              Laura Davis Jones      on behalf of Debtor    Surgical Hospital of Austin Management, Inc.
               ljones@pszjlaw.com, efile1@pszjlaw.com
              Laurie Selber Silverstein    on behalf of Creditor    Perot Systems Corporation
               bankruptcy@potteranderson.com
              Leslie M. Luttrell    on behalf of Creditor    Hitachi Capital America Corporation
               luttrell@lclawgroup.net, sdpitts@lclawgroup.net
              Magdalena Schardt     on behalf of Trustee Alfred T. Giuliano mschardt@foxrothschild.com,
               brian-oneill-fox-5537@ecf.pacerpro.com;jdistanislao@foxrothschild.com
              Marc J. Phillips    on behalf of Creditor    McVey & Co. Investments LLC mphillips@mmwr.com,
               marc-phillips-8177@ecf.pacerpro.com
              Marc J. Phillips    on behalf of Creditor    Valerie Roberts mphillips@mmwr.com,
               marc-phillips-8177@ecf.pacerpro.com
              Margaret Whiteman Greecher    on behalf of Interested Party    Silver Point Finance, LLC
               bankfilings@ycst.com
              Maria K. Pum    on behalf of Creditor    McKesson Corporation mpum@hcesq.com, qnguyen@hcesq.com
              Mark Minuti     on behalf of Creditor    Siemens Financial Services, Inc. mark.minuti@saul.com,
               robyn.warren@saul.com
              Mark S. Kenney    on behalf of U.S. Trustee    U.S. Trustee mark.kenney@usdoj.gov
              Mary E. Augustine    on behalf of Creditor    General Electric Capital Corporation
               maugustine@dkhogan.com
              Mary E. Augustine    on behalf of Creditor    General Electric Business Financial Services, Inc.
               maugustine@dkhogan.com
              Michael R Seidl     on behalf of Attorney    Pachulski Stang Ziehl & Jones LLP mseidl@pszjlaw.com
              Michael R Seidl     on behalf of Debtor    Hospital Partners of America, Inc., a Delaware
               Corporation mseidl@pszjlaw.com
              Michael G. Busenkell    on behalf of Interested Party    Charles W. Johnson mbusenkell@gsbblaw.com
              Michael G. Menkowitz    on behalf of Trustee Alfred T. Giuliano mmenkowitz@foxrothschild.com,
               brian-oneill-fox-5537@ecf.pacerpro.com;rsolomon@foxrothschild.com
              Michael Joseph Custer    on behalf of Creditor    IASIS Healthcare LLC custerm@pepperlaw.com,
               wlbank@pepperlaw.com;custerm@ecf.inforuptcy.com;hudsonr@ecf.inforuptcy.com;wlbank@ecf.inforuptcy.
               com;molitorm@pepperlaw.com
                       Case 08-12180-BLS        Doc 994     Filed 04/23/20     Page 4 of 4



District/off: 0311-1          User: Sherry                 Page 3 of 3                  Date Rcvd: Apr 21, 2020
                              Form ID: van455              Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Michael Joseph Merchant    on behalf of Interested Party    New Enterprise Associates 10, Limited
               Partnership merchant@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Morgan L. Patterson    on behalf of Interested Party    Silver Point Finance, LLC
               morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
              Paul G. Jennings    on behalf of Creditor    IASIS Healthcare LLC pjennings@bassberry.com,
               bankr@bassberry.com
              R. Stephen McNeill     on behalf of Creditor    Perot Systems Corporation
               bankruptcy@potteranderson.com, bankruptcy@potteranderson.com
              Randal Cowles     on behalf of Plaintiff Alfred T. Giuliano rcowles@subranni.com,
               randalcowles230@gmail.com
              Randal Cowles     on behalf of Attorney John P. Leon rcowles@subranni.com,
               randalcowles230@gmail.com
              Randal Cowles     on behalf of Trustee Alfred T. Giuliano randalcowles230@hotmail.com,
               randalcowles230@gmail.com
              Randal Cowles     on behalf of Attorney Scott M. Zauber rcowles@subranni.com,
               randalcowles230@gmail.com
              Scott M. Zauber    on behalf of Plaintiff Alfred T. Giuliano wrubley@subranni.com
              Seth A. Niederman    on behalf of Trustee Alfred T. Giuliano sniederman@foxrothschild.com,
               dkemp@foxrothschild.com;ahrycak@foxrothschild.com;r59257@notify.bestcase.com
              Seth A. Niederman    on behalf of Plaintiff Alfred T. Giuliano sniederman@foxrothschild.com,
               dkemp@foxrothschild.com;ahrycak@foxrothschild.com;r59257@notify.bestcase.com
              Seth A. Niederman    on behalf of Other Prof.    Fox Rothschild LLP sniederman@foxrothschild.com,
               dkemp@foxrothschild.com;ahrycak@foxrothschild.com;r59257@notify.bestcase.com
              Shawn M. Christianson    on behalf of Creditor    Oracle USA, Inc schristianson@buchalter.com,
               cmcintire@buchalter.com
              Stephen M. Miller    on behalf of Creditor    AFCO Credit Corporation smiller@morrisjames.com,
               wweller@morrisjames.com
              Thomas F. Driscoll, III    on behalf of Attorney    Board of Directors of SJ Medical Center, LLC
               d/b/a St. Joseph’s Medical Center tdriscoll@tbf.legal, mdunwody@tbf.legal
              U.S. Trustee    USTPRegion03.WL.ECF@USDOJ.GOV
              W.B. Hawfield, Jr.     on behalf of Interested Party    Moore & Van Allen PLLC
               benhawfield@mvalaw.com
              William Pierce Bowden    on behalf of Mediator William Pierce Bowden wbowden@ashby-geddes.com
                                                                                              TOTAL: 84
